Citation Nr: 1608837	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fractured right ankle with osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a right humerus fracture, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of a right wrist fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for fistula in ano, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1955 to April 1959 and from April 1964 to May 1966. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran was scheduled for hearing at the RO before the Board.  However, he failed to appear.

In June 2013, the Board denied service connection for residuals of traumatic brain injury and depression.  The issues listed above were remanded for additional development of the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Right ankle fracture residuals are manifested by marked limitation of motion, without objective evidence of ankylosis, ankle deformity, nonunion of the tibia and fibula, or malunion of the ankle.

2.  Right humerus fracture residuals are manifested by ankylosis of the shoulder with abduction limited to 25 degrees.  

3.  Right wrist fracture residuals are manifested by pain on motion, tenderness, limitation of motion with dorsiflexion to 45 degrees and palmar flexion to 50 degrees; there is no evidence of favorable or unfavorable ankylosis.

4.  Fistula in ano is manifested by constant slight impairment of sphincter control with no more than occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of right ankle fracture have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5271 (2015).

2.  The criteria for an evaluation of 50 percent, but no higher, for residuals of a right humerus fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202 (2015).

3.  The criteria for a rating in excess of 10 percent for residuals of right wrist fracture have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

4.  The criteria for an evaluation in excess of 10 percent for fistula in ano have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An August 2008 letter discussed the evidence and information necessary to support a claim for increased ratings.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records were also sought from the Social Security Administration (SSA), but VA was notified that records pertaining to the Veteran's SSA disability claim had been destroyed.  VA examinations have been conducted, and the Board finds that the most recent examinations are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

	Right Ankle

The Veteran's right ankle disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under those criteria, limitation of motion of the ankle is rated as 10 percent disabling when moderate and as 20 percent disabling when marked.

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Nonunion of the tibia and fibula, with loose motion and requiring a brace warrants a 40 percent rating.  Where there is malunion and marked knee or ankle disability, a 30 percent rating is warranted.  Malunion with moderate knee or ankle disability warrants a 20 percent evaluation; with slight knee or ankle disability, a 10 percent evaluation is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

On VA examination in September 2008, the examiner noted the Veteran's report of constant pain since his initial injury.  He indicated that the Veteran was in a wheelchair due to a cerebrovascular accident, but also used a walker to ambulate short distances.  The Veteran indicated that the disability was stable.  On physical examination, the examiner described poor propulsion.  Dorsiflexion was to 10 degrees actively and passively, and plantar flexion was to 20 degrees actively and passively.  The examiner did not describe the point at which the Veteran reported pain during range of motion.  There was no indication of instability or tendon abnormality.  X-rays revealed osteopenia and soft tissue swelling.  

On VA examination in September 2014, the Veteran's history was reviewed.  His caregiver noted that the Veteran complained of increased pain sometimes, but that he no longer walked so the disability did not make much difference for him.  Range of motion testing revealed plantar flexion to 25 degrees with pain at 20 degrees, and dorsiflexion to 15 degrees with pain at 10 degrees.  Following repetitive use testing, plantar flexion was to 25 degrees and dorsiflexion to 15 degrees.  There was pain on palpation of the right ankle.  Muscle strength testing was 5/5, and there was no instability or ankylosis.  The examiner noted that the Veteran's gradual decline resulting gin his being wheelchair bound was unrelated to the right ankle disability.  He further indicated that X-rays were negative for evidence of malunion, or marked or moderate deformity.  

On review of the evidence pertinent to this claim, the Board has determined that the current 20 percent evaluation is appropriate.  VA examination in September 2014 revealed range of motion limited by pain to 20 degrees if plantar flexion and 10 degrees of dorsiflexion.  However, there is no evidence of ankylosis that would allow for a higher evaluation under Diagnostic Code 5270, and no indication of nonunion or malunion which would allow application of Diagnostic Code 5262.  As such, the objective evidence demonstrates marked limitation of motion of the ankle that is appropriately evaluated as 20 percent disabling.

The Board accepts that the Veteran has experienced functional impairment and pain. See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to a warrant higher evaluation for the period considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's right ankle disability.

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's right ankle disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


	Right Humerus Fracture Residuals

The Veteran's right shoulder disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  The record establishes that the Veteran's major upper extremity is the right.

Under diagnostic code 5201, a 20 percent evaluation is warranted where there is limitation of motion of the arm at the shoulder level.  A 30 percent rating contemplates motion of the major arm limited to midway between the side and shoulder level.  A rating of 40 percent is warranted where motion of the major arm is limited to 25 degrees from the side. 

A 40 percent rating is also warranted for ankylosis of the scapulohumeral articulation intermediate between favorable and unfavorable.  Abduction limited by ankylosis to 25 degrees from the side warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Higher ratings are also available for impairment of the humerus under Diagnostic Code 5202, with fibrous union of the humerus warranting a 50 percent evaluation, nonunion warranting a 60 percent evaluation, and loss of the head of the humerus warranting an 80 percent evaluation.  .  

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2015).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

On VA examination in September 2008, the Veteran complained of constant pain of 8/10 intensity.  Physical examination revealed no bone or joint abnormality.  Range of motion testing was not completed.  X-rays revealed an intramedullary rod stabilizing a healed mid humeral fracture.  The surrounding soft tissue structures were unremarkable.  There was no evidence of acute fracture of dislocation.  

On VA examination in September 2014, the Veteran's history was reviewed.  His caregiver indicated that the Veteran sometimes complained of increased pain, but that he did not use his arms that much, so it did not make much difference for him.  Range of motion testing revealed flexion to 35 degrees with pain at 30 degrees, and abduction to 30 degrees with pain at 20 degrees.  Following repetitive use testing, flexion was to 35 degrees and abduction was to 30 degrees.  There was pain on palpation of the joint on the right.  The examiner noted that there was ankylosis, with abduction limited to 25 degrees.  There was no acromioclavicular joint condition or other impairment of the clavicle or scapula.  

Having carefully reviewed the record, the Board finds that a 50 percent evaluation is warranted for this disability.  VA examination in September 2014 revealed ankylosis with abduction limited to 25 degrees.  Under the rating criteria, this finding supports a 50 percent evaluation.  However, there is no evidence of other impairment of the humerus that would warrant a higher rating.  As such, the objective evidence demonstrates ankylosis that allows assignment of a 50 percent evaluation.

The Board accepts that the Veteran has experienced functional impairment and pain. See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment of the humerus required to warrant a higher evaluation for the period considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's right humerus disability.

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's right ankle disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.


	Right Wrist

On VA examination in September 2008, the Veteran's history was reviewed.  He reported that his right hand was his dominant hand.  He complained of constant 8/10 pain in his right wrist for many years.  He denied problems using his right hand.  Physical examination revealed palmar flexion to 60 degrees actively and passively, dorsiflexion to 50 degrees actively and passively, ulnar deviation to 30 degrees actively and passively, and radial deviation to 20 degrees actively.  The examiner did not indicate the point at which pain was reported.  There was no loss of bone, inflammatory arthritis, or ankylosis.  X-rays were negative.  

On VA examination in September 2014, the Veteran's history was reviewed.  The Veteran did not report flare-ups.  Range of motion testing revealed palmar flexion to 50 degrees with pain at 50 degrees, and dorsiflexion to 45 degrees with pain at 45 degrees.  Following repetitive use testing, palmar flexion ended at 50 degrees, and dorsiflexion ended at 45 degrees.  Muscle strength was 5/5 on flexion and extension.  There was no ankylosis.  

The Veteran's right wrist disability is assigned a 10 percent rating under Diagnostic Code 5215, covering limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5215, a 10 percent rating for the major wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  No higher ratings based on limitation of motion are possible.  See id.  As the maximum allowable rating is 10 percent, it is not possible to assign the Veteran a higher disability rating under Diagnostic Code 5215.  As such, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted.  Id. 

The Board also concludes that no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  As discussed, each provider who examined the Veteran during the pendency of this appeal noted that movement of the wrist, however, limited, was possible.  There is no other indication that the Veteran's right wrist is ankylosed, or that limitation of motion more nearly approximates ankylosis.  

Extremely unfavorable ankylosis of the wrist is rated based on the loss of use of the hand under Diagnostic Code 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note. Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2).  There is no medical or lay evidence indicating that the Veteran has lost the use of his right hand as a result of his right wrist disability.

In consideration of the above, the Board concludes that the Veteran's right wrist disability is appropriately evaluated as 10 percent disabling.  In reaching this conclusion, the Board acknowledges that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment of the right wrist required to warrant a higher evaluation for the period considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's right wrist disability.

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's right ankle disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Fistula in Ano

Diagnostic Code 7335 provides that fistula in ano be rated as impairment of sphincter control.  Under Diagnostic Code 7332, for impairment of sphincter control, with regard to the rectum and anus, constant slight impairment of sphincter control, or occasional moderate leakage, is rated as 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated as 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated as 60 percent disabling.  Complete loss of sphincter control is rated as 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7335.

On VA examination in January 2009, the Veteran reported that he had undergone several surgeries for his fistula, the most recent being in 1986.  He indicated that he was currently asymptomatic.  He stated that the only treatment he used was stool softeners for constipation.  The examiner noted that there was no history of rectal bleeding, rectal prolapse, or proctitis.  The Veteran endorsed anal itching and difficulty passing stool.  There was no history of hemorrhoids, fecal incontinence, or perianal discharge.  Physical examination revealed no hemorrhoids, anorectal fistula, stricture, impairment of sphincter, or rectal prolapse.  The diagnosis was fistula in ano, resolved.  

On VA examination in September 2014, the diagnosis was anal/perianal fistula.  The examiner indicated that no examination was performed, as it was declined by the Veteran and his caregiver.  He noted that the Veteran's fecal incontinence most likely represented occasional involuntary bowel movements necessitating the wearing of a pad, and was unrelated to the service-connected anal fistula.  He indicated that the incontinence was more likely representative of complications from a nonservice-connected stroke and dementia.  He reasoned that the Veteran had experienced no recurrence of or requirement of treatment for fistula in ano since 1986.  He pointed out that, per VA treatment records, at the 2009 VA examination, the fistula track was healed.  At the current examination, the Veteran's caregiver stated that het Veteran had required no care for this condition since she had known him.  

Having carefully reviewed the record, the Board finds that the current 10 percent evaluation is appropriate for this disability.  VA examination in January 2009 resulted in a diagnosis of fistula in ano, resolved.  On examination in September 2014, the Veteran declined physical examination.  At that time, the examiner indicated that the Veteran's fecal incontinence most likely represented occasional involuntary bowel movements necessitating the wearing of a pad, and was unrelated to the service-connected anal fistula.  Thus, the record demonstrates that the fistula is resolved, and that a higher evaluation is not for application.  

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's fistula is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities considered herein are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With respect to his musculoskeletal disabilities, he has pain and functional impairment.  The disability rating categories pertaining to musculoskeletal disability by their general nature contemplate any possible symptomatology with respect to each joint; therefore, it cannot be said that they do not contemplate this Veteran's symptoms.  The criteria for evaluation of anal fistula also contemplate various symptomatology, and also cannot be said to not contemplate the Veteran's symptoms.  There is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In short, there is nothing in the record to indicate that the disabilities considered herein cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



CONTINUED ON NEXT PAGE

ORDER

Entitlement to an evaluation in excess of 20 percent for right ankle fracture residuals is denied.

Entitlement to an evaluation of 50 percent for residuals of right humerus fracture is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for right wrist fracture residuals is denied.

Entitlement to an evaluation in excess of 10 percent for fistula in ano is denied.


REMAND

The Veteran seeks a TDIU.  Review of the electronic record reveals that a VA vocational rehabilitation file exists.  Enrollment in VA Vocational Rehabilitation and Employment (VR&E) Services may result in the creation of records relevant to compensation claims, in this case, the Veteran's claim for a TDIU.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38  U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Therefore, the Board concludes that it cannot make a determination in the Veteran's claim for a TDIU absent review of records in his VR&E file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA vocational rehabilitation files/records and associate them with the VBMS file.

2.  Upon completion of the above actions, and after ensuring all appropriate development has been completed, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


